DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 2/8/2021, have been fully considered and reviewed and considered by the examiner.  The examiner notes the amendment to claim 1.  Claims 1-4 remain pending.
In view of the statement of common ownership, the examiner has withdrawn the rejection over JP 2015134961, hereafter JP 961.
Response to Arguments
Applicant’s arguments, dated 2/8/2021, have been fully considered and reviewed by the examiner.  The arguments are directed to newly added claim requirements and therefore such are addressed in the prior art rejection that follows.
Terminal Disclaimer
The terminal disclaimer filed on 2/8/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US App 16088486 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement filed 2/8/2021 fails to comply with 37 CFR 1.97(c) because it lacks a statement as specified in 37 CFR 1.97(e) or the required fee set forth in 37 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014185355, hereafter JP 355 taken collectively with US Patent Application Publication 20140366802 by Itoh et al and US Patent 5066519 by Robertson taken with JP 11209861, hereafter JP 861.
Claim 1:  JP 355 discloses a method for producing a hot-dip aluminum-coated steel wire by dipping a steel wire in molten aluminum, and then continuously drawing up the steel wire 
from the molten aluminum, to produce a hot-dip aluminum-coated steel wire (Figures and accompanying text, see e.g. 0009, 0016), which comprises the steps of: 

contacting a stabilizing member with the surface of the molten aluminum and the hot-dip aluminum-coated steel wire at the boundary between the hot-dip aluminum-coated steel wire and the surface of the molten aluminum (0029, 0033, Figure 7 and accompanying text);  
disposing a nozzle for blowing an inert gas at a place where the nozzle is faced to the stabilizing member through the hot-dip aluminum-coated steel wire (0027, Figures and accompanying text);  
and blowing the inert gas from the tip of the nozzle to the above-mentioned boundary at a flow rate (0027, Figures and accompanying text).
JP 355 fails to disclose the claimed pressure; however, the inert gas of JP 355 would necessary have a pressure of gas supplied.  Itoh discloses supplying the gas to the interface of the molten metal and discloses providing a gas pressure and gas flow that will not ripple the surface of the molten metal (0086) and therefore taking the references collectively and all that is known to one of ordinary skill in the art at the time of the invention, it would have been obvious to have determined the optimum inert gas pressure through routine experimentation, too high will cause ripples and too low will not provide the benefits of its inclusion< to find the optimum pressure to supply the inert gas to the interface.
Additionally, the examiner cites here Robertson, which discloses a jetting device for inert gas on a wire and discloses a pressure in the range as claimed (column 7, lines 30-40) and therefore at the very least, using a known pressure for inert gas would have been obvious as predictable.  

Claim 2:  JP 355 discloses stainless steel (0030) and what can be considered carbon steel (see 0034 JIS G3560).
Claims 3-4:   JP 355 discloses Al molten metal at 700C (Table 1) which includes a temperature of the molten aluminum above the claimed range.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No. 10030297 with Itoh and JP 861. Although the claims at issue are not identical, they are not patentably distinct from each other because the prior .
Claims 2-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No. 10030297 with Itoh, JP 861 and JP 2014185355. Although the claims at issue are not identical, they are not patentably distinct from each other because the prior patented invention discloses all the features of the instant claims; however, fails to disclose the claimed materials and temperature of the bath.  However, JP 355 discloses such as taught above and using the stainless steel and bath temperature would have been obvious as predictable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P TUROCY/             Primary Examiner, Art Unit 1718